IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-53,613-04


EX PARTE LARRY RAY SWEARINGEN




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 99-11-06435-CR 
FROM THE 9TH DISTRICT COURT OF MONTGOMERY COUNTY


Per curiam. Keller, P.J., would dismiss.
ORDER
	Applicant was convicted of capital murder on June 28, 2000.  We affirmed the conviction
and sentence on direct appeal.  Swearingen v. State, 101 S.W.3d 89 (Tex. Crim. App. 2003).  On
March 11, 2002, applicant filed his initial application for writ of habeas corpus pursuant to Article
11.071.  We denied relief.  Ex parte Swearingen, No. WR-53,613-01 (Tex. Crim. App. May 21,
2003).	
	Applicant now asserts that the State failed to divulge and make available certain
entomological evidence collected at the crime scene that contained material evidence that was
exculpatory.  He also asserts that his trial counsel was ineffective for failing to investigate the
existence and significance of this information.  He concludes that this evidence shows that he is 

 SWEARINGEN  -2-
actually innocent of the crime of which he is convicted.  We have reviewed the application and find
that claims one through six meet the requirements of Article 11.071, § 5, for consideration of
subsequent claims.
	Issues one through six are remanded to the trial court to resolve as set out in Article 11.071,
§§ 7-10.  We grant a stay of execution, which shall terminate when this Court issues its ruling on the
merits of this case.
	It is so ordered this 23rd day of January, 2007.

Do Not Publish